Citation Nr: 0817141	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-03 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The veteran had active military service from January to 
August 1954.

This appeal to the Board of Veterans Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In June 2007, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) for additional development 
and consideration.  In September 2007, the AMC issued a 
supplemental statement of the case (SSOC) continuing to deny 
the claim and returned the file to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence the veteran had 
a low back disorder, including spondylolisthesis, prior to 
beginning his military service, and there also is clear and 
unmistakable evidence this disorder was not aggravated during 
his service beyond its natural progression.

2.  As well, there is unrefuted competent medical evidence 
indicating the veteran's currently diagnosed low back 
degenerative disk disease (DDD) is unrelated to his military 
service, but, instead, more likely the result of an 
intercurrent injury he sustained as a civilian in 1987 that 
required surgery (a laminectomy).

CONCLUSION OF LAW

The veteran's low back disorder, including his 
spondylolisthesis and DDD, was not incurred in or aggravated 
during his military service and may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 
1112, 1113, 1153, 5107 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record:
(1) that is necessary to substantiate the claim;
(2) that VA will seek to provide;
(3) that the claimant is expected to provide; and
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

To the extent possible, this notice should be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  But see, too, 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV) and Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (indicating the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
is sufficient to cure a timing defect where VCAA notice was 
not provided prior to the initial adjudication of the claim 
or, if provided, the notice was insufficient).  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

Review of the claim file reveals compliance with the VCAA.  
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The duty to notify was 
accomplished by way of a VCAA letter from the RO to the 
veteran dated in October 2003.  This letter notified him of 
the requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In addition, more recent June and September 2007 letters from 
the AMC further advised the veteran that a downstream 
disability rating and an effective date will be assigned if 
service connection is granted.  Dingess v. Nicholson, 19 Vet. 
App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

In Pelegrini II, as mentioned, the Court held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, some of the VCAA notice was provided after 
the initial April 2004 AOJ, i.e., RO, decision at issue.  But 
as also mentioned, in Mayfield IV and Prickett, the Federal 
Circuit Court and Veterans Claims Court have since further 
clarified that VA can provide any additional necessary notice 
subsequent to the initial AOJ adjudication, and then go back 
and readjudicate the claim, including in a SOC or SSOC, such 
that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  

Here, the June 2007 Dingess notice was provided after the 
initial AOJ decision, but the timing defect was cured by the 
subsequent readjudication of the claim in the September 2007 
SSOC.  So after providing the required notice, the AMC 
reconsidered the claim - including addressing any additional 
evidence received in response to the notice.  Hence, the 
timing defect in the June 2007 notice has been rectified.  

That said, the AMC provided an additional VCAA Dingess notice 
in September 2007, along with the concurrent September 2007 
SSOC, but did not go back and readjudicate the claim by way 
of a subsequent SSOC.  So, in essence, based on the above 
caselaw, the timing defect in the VCAA notice was not 
rectified because the AMC did not go back and reconsider the 
claim after providing the required additional VCAA notice.  
But consider, as well, that the Court also recently held the 
failure of the claimant to submit additional evidence 
following proper notification may constitute a waiver of 
readjudication or render the error harmless.  See, e.g., 
Medrano v. Nicholson, 21 Vet. App. 165, 173 (2007).  
But, here, the veteran did submit additional evidence after 
that September 2007 VCAA notice.  These included a supporting 
statement in September 2007 and his representative's May 2008 
informal hearing presentation, which were duplicative of 
previous assertions already considered by the AMC in the 
prior September 2007 SSOC readjudication.  He also submitted 
several private medical records, but quite importantly, these 
were largely irrelevant to any back disorder.  Of these only 
a private medical letter from Dr. J.G., stating the veteran's 
history of ongoing treatment and diagnosis of rheumatoid 
arthritis, was somewhat relevant, although the letter did not 
mention arthritis affecting the veteran's lower back in any 
way, despite specifically mentioning limitation of his 
shoulders and arms.

Additionally in this regard, in Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007), the Federal Circuit Court held 
that any error by VA in providing the notice required by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning any 
element of a claim, is presumed prejudicial.  Further, VA, 
not the veteran, has the burden of rebutting this presumption 
by showing the error was not prejudicial to the veteran 
in that it does not affect the essential fairness of the 
adjudication.  To do this, VA must demonstrate:  (1) that any 
defect was cured by actual knowledge on the part of the 
claimant (see Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008)) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim"); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Additionally, consideration should be given 
to "whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Id.

The Board finds that the presumption of prejudice due to 
timing error has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and (2) based on his contentions and the 
communications provided to him by VA over the course of this 
appeal, he reasonably understands from the notices provided 
what was needed.  

Specifically, the veteran, through submission of his personal 
statements, private medical evidence, and his 
representative's informal hearing presentations and 
statements, clearly showed actual knowledge of the evidence 
required to substantiate the claim at issue.  In addition, 
all VCAA notices provided by VA were clear and pertinent to 
the veteran's contentions, such that a reasonable person 
could understand what was required to prove the claim.  So, 
overall, he was afforded a meaningful opportunity to 
participate in the adjudication of his claim.  The purpose of 
providing VCAA notice has not been frustrated.  See Overton 
v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board 
had erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Court nonetheless determined 
the evidence established the veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).  

There is no allegation or evidence that the timing error will 
affect the essential fairness of the adjudication of the 
claim.  

As for the duty to assist, the RO obtained the veteran's 
service medical records (SMRs) and arranged for two VA 
compensation examinations - including for a medical nexus 
opinion concerning the cause of the veteran's current low 
back disorder.  Also, the veteran himself has submitted 
personal statements, numerous private medical records, and 
several statements from his representative.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in a 
disability compensation (service connection) claim, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service 
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); Charles v. Principi, 16 Vet. App. 370, 374-75 
(2002).

Significantly, the veteran was provided an initial VA 
compensation examination in November 2003, and the Board 
remanded this case in June 2007 to have him undergo another 
VA examination for an etiology opinion that, although 
requested, had not been provided following that prior 
evaluation.  The results of the more recent July 2007 VA 
examination, together with the available SMRs and private 
medical records, provide sufficient information to fully 
adjudicate the veteran's claim, such that yet another VA 
compensation examination would serve no constructive purpose.  
Soyini v. Derwinski, 1 Vet. App. 541, 546 (1991).  
Most determinative in this case, his SMRs, post-service 
medical records, and the July 2007 VA examiner opinion 
provide clear and convincing evidence that his low back 
disorder of spondylolisthesis preexisted his military service 
and did not permanently increase beyond its natural 
progression during his service.  And in the alternative, as 
to a claim of service connection by direct incurrence, 
the medical evidence finds against any relationship between 
his current low back disorder of DDD and the different low 
back disorder experienced in service.  Thus, the Board finds 
no basis for requesting another VA examination and opinion.  
There is now more than enough competent medical evidence in 
the record to decide the veteran's claim.  Therefore, the 
Board is satisfied that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Service Connection

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002 and 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.306 (2007).  

Degenerative joint disease (i.e., arthritis), but not 
degenerative disc disease, will be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year after service.  Even this presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 and Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  



Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  In the absence of proof of a current disability, 
there can be no valid claim.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2007); Combee, 34 F.3d at 1043.

A disorder also may be service connected if the evidence of 
record reveals the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  For the showing of chronic disease 
in service, (or within a presumptive period per § 3.307), 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service connected, unless clearly attributable to 
intercurrent causes.  Id.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (e.g., a broken leg), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether the evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the veteran's 
present condition (e.g., whether the veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. at 494-
97.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
veteran prevailing in either event, or whether instead the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



Analysis

The veteran contends he is entitled to service connection for 
a current low back disorder based on initial incurrence of 
the condition during service, not due to aggravation of a 
pre-existing condition inasmuch as he does not believe he had 
one prior to beginning his military service.  See, for 
example, his July 2007 statement in support of his claim.  He 
says that he played five varsity-level sports in high school, 
and that any back condition he possibly had before service 
was "corrected" before he entered service, and that his 
back problem "only acted up after intense training" in the 
military.  See his April 2004 notice of disagreement (NOD) 
and January 2005 substantive appeal (VA Form 9).

A preliminary consideration for the Board, then, is whether 
the presumption of soundness attached to the veteran upon 
entering service.  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 U.S.C.A. §§ 1110, 
1111; 38 C.F.R. § 3.304(b).  

If a pre-existing disability is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disability, but he may bring a claim for 
service-connected aggravation of that disability.  In that 
case, § 1153 applies and the burden falls on him to establish 
aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994).  

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

The Court has held on multiple occasions that lay statements 
by a veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, 
e.g., Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded 
history provided by a lay witness does not constitute 
competent medical evidence sufficient to overcome the 
presumption of soundness, even when such is recorded by 
medical examiners); Paulson v. Brown, 7 Vet. App. 466, 470 
(1995) (a layperson's account of what a physician may or may 
not have diagnosed is insufficient to support a conclusion 
that a disability preexisted service); Crowe v. Brown, 7 Vet. 
App. 238 (1994) (supporting medical evidence is needed to 
establish the presence of a pre-existing condition); see also 
LeShore v. Brown, 8 Vet. App. 406 (1995) (the mere 
transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.)

Turning to his SMRs, the December 1953 military entrance 
examination shows the veteran reported "back trouble because 
of right leg 1/4 [inch] shorter than left, but [that] this has 
been corrected and O.K.'d," and that he had consulted an 
orthopedic surgeon about it some two months earlier, in 
October 1953, who had apparently "corrected" the problem.  
But this reported history, by itself, does not constitute a 
notation of a low back disorder sufficient to prevent the 
attachment of the presumption of soundness.  See 38 C.F.R. § 
3.304(b)(1); Gahman, 13 Vet. App. at 150; Paulson, 7 Vet. 
App. at 470; LeShore, 8 Vet. App. 406.  Even considering 
these statements, the clinical findings of the entrance 
examiner were that the veteran had "no evidence of back 
trouble," with "no significant disease" of the back.  
Thus, without any notation of a back disorder within the 
meaning of 38 C.F.R. § 3.304(b)(1), the presumption of 
soundness did attach upon his entrance into service in 
January 1954.  See Bagby, 1 Vet. App. at 227.

In July 2003, VA's General Counsel issued a precedent opinion 
holding that in order to rebut the presumption of soundness 
in 38 U.S.C.A. § 1111, VA must demonstrate by clear and 
unmistakable evidence both that the disease or injury 
in question existed prior to service and that it was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  
The United States Court of Appeals for the Federal Circuit 
has adopted the General Counsel's position.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  The claimant 
is not required to show that the disease or injury increased 
in severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  This holding 
replaced the previous standard under 38 C.F.R. § 3.304(b), 
which had required that if a condition was not noted at entry 
but was shown by clear and unmistakable evidence to have 
existed prior to entry, the burden then shifted to the 
claimant to show that the condition increased in severity 
during service.  

"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
(noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence.")  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the non-aggravation result be "undebatable."  Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003), citing Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

As for rebutting this presumption of soundness, the Board 
finds clear and unmistakable evidence of a pre-existing low 
back disorder to do this.  First, it has already been 
established that the veteran, himself, reported a history of 
back problems prior to entering service as a result of his 
leg length discrepancy.  And that self-reported history, 
while not in and of itself sufficient to rebut the 
presumption of soundness, nonetheless can be considered 
together with all other material evidence in determinations 
as to inception of a disease to make this threshold 
preliminary decision.  See 38 C.F.R. § 3.304(b)(1).  

Second, the veteran's other SMRs provide uncontroverted 
medical evidence in support of a finding of a low back 
disorder that pre-existed service.  In June 1954, only about 
four months after entering service, he was admitted to a 
military hospital for complaints of low back pain, which had 
become more severe after exercising, marching, and lifting 
heavy objects.  He reportedly admitted having pain since he 
was nine years old, and that he had been treated by a 
chiropractor and an orthopedic surgeon who had given him a 
corrective heel lift for his shorter right leg.  He added 
having continuing low back pain since admission into service.  
As for the clinical findings, the treating physician X-rayed 
the veteran's low back and diagnosed a low back disorder of 
spondylolisthesis of the L3-L4 and L4-L5 regions of the 
spine.  The Orthopedic Dept. of the U.S. Naval Hospital, 
where the veteran was being treated, concluded that his 
"condition existed prior to enlistment."  As a result, 
a Medical Evaluation Board (MEB) ultimately recommended 
discharging him from the military due to his diagnosed low 
back disorder.  The MEB concurred in the findings and 
diagnosis, noting that the spondylolisthesis was not incurred 
in the line of duty and did exist prior to enlistment.  
Furthermore, the fact that the veteran in his April 2004 NOD 
would deny the existence of a low back disorder prior to 
service, when the military hospital treatment record clearly 
documented his reported history of low back pain with 
previous medical treatment since age nine, long prior to 
service, undermines the overall credibility of his lay 
assertions.

Because the MEB considered the veteran permanently unfit for 
military service, he was discharged in August 1954 after 
serving only a relatively few months.

Third, the July 2007 VA compensation examiner, who the Board 
had examine the veteran on remand, agreed that his 
spondylolisthesis was a pre-existing low back disorder.  The 
VA examiner based this determination on a thorough physical 
examination of the veteran, consideration of his reported 
history, and review of the claims file - including the SMRs.  
This VA examiner further found that the veteran's pre-
existing spondylolisthesis was not the same condition as his 
currently diagnosed low back disorder, of low back pain 
secondary to DDD of the lumbar spine, post-surgical 
residuals, from a laminectomy in October 1987.

Fourth and lastly, the veteran has failed to provide any 
medical evidence controverting the considerable documentation 
of a pre-existing low back disorder of spondylolisthesis 
while in service, even considering his unsubstantiated 
lay assertions.  That is, the Board acknowledges his 
assertion that two orthopedic surgeons told him that "it 
would be very rare" for his low back disorder to have 
existed prior to service, and "that in all likelihood it 
could have been caused during basic training."  See his 
April 2004 NOD.  There is unfortunately no record of such 
medical opinions to corroborate his assertion.  And he is not 
competent to relate what a doctor purportedly stated to him 
concerning the etiology of his current low back disorder, or 
the probable non-existence of a low back disorder prior to 
service.  "[T]he connection between what a physician said 
and the layman's account of what he purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  Consequently, the Board finds that the veteran's 
SMRs and the July 2007 VA examination findings provide the 
required clear and unmistakable evidence that a low back 
disorder of spondylolisthesis pre-existed service.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Consequently, the Board now turns to the requirement that VA 
also must show by clear and unmistakable evidence that the 
veteran's low back disorder was not aggravated by his 
military service, in order to fully rebut the presumption of 
soundness.  See again VAOGCPREC 3-2003.

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306(a).  

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  See also Davis v. Principi, 
276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that 
evidence of a temporary flare-up, without more, does not 
satisfy the level of proof required of a non-combat veteran 
to establish an increase in disability).  

If an increase is shown, the presumption of aggravation may 
be rebutted only by clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service, as evidence of whether a pre-existing 
condition was aggravated by military service.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity during 
service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  The presumption of aggravation 
applies where there was a worsening of the disability in 
service, regardless of whether the degree of worsening was 
enough to warrant compensation.  Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

The Board also finds clear and unmistakable evidence that the 
veteran's 
pre-existing low back disorder was not aggravated by his 
period of active military service.  In this respect, during 
his in-service hospitalization, a June 1954 SMR reveals that 
the Orthopedic Dept. specifically found that his pre-existing 
spondylolisthesis "has not been aggravated by service."  
The MEB concurred with that finding.  Quite notably, the 
veteran himself reported that he was not worse off than prior 
to his entry into service, even considering having pain since 
admission into service.  There is also the crucial July 2007 
VA examiner's opinion, on remand, discounting any notion that 
the pre-existing low back disorder was aggravated during 
service - certainly not beyond its natural progression.  
This is highly probative evidence against a finding of 
aggravation of the pre-existing low back disorder, as it is 
based on independent examination of the veteran and review of 
his claims file, including his SMRs.



It is worth reiterating that temporary or intermittent flare-
ups of a pre-existing injury or disease are insufficient to 
be considered "aggravation in service" unless the 
underlying condition itself, as contrasted with mere 
symptoms, has worsened.  See Jensen, 4 Vet. App. at 306-307; 
Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  

In this particular case at hand, although there was treatment 
during service for the pre-existing low back disorder, there 
was no evidence of a permanent increase in this underlying 
disability at discharge or for many years after service.  
Moreover, although hospitalized during service, in Verdon v. 
Brown, 8 Vet. App. 529 (1996) the Court held that the 
presumption of aggravation does not attach even where the 
pre-existing disability has been medically or surgically 
treated during service and the usual effects of treatment 
have ameliorated disability so that it is no more disabling 
than it was at entry into service.

Importantly, following the veteran's discharge from the 
military, the claims file does not contain any indication of 
complaints or treatment of any low back disorder until 1987, 
over 33 years after his military service ended.  And, as 
mentioned, evidence of a prolonged period post-service 
without medical complaint can be considered as a factor in 
determining whether a preexisting condition was aggravated by 
military service.  Maxson, 230 F.3d at 1333.  Although he is 
competent to allege that he has experienced low back pain 
since service, these lay statements are outweighed by the 
medical evidence of record showing no permanent increase of 
spondylolisthesis during service, and no medical treatment 
for any low back disorder - irrespective of the specific 
diagnosis, until several decades after service.  See Barr, 21 
Vet. App. at 310. 

Simply stated, overall, the evidence of record does not show 
the veteran's 
pre-existing low back disorder permanently worsened during 
his military service.  Therefore, there is clear and 
unmistakable evidence that his pre-existing low back disorder 
was not aggravated by his military service.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  See also Wagner, supra; 
VAOPGCPREC 3-2003; Cotant, 17 Vet. App. at 131.  

A November 1987 discharge summary from Berkshire Hospital 
shows the veteran was admitted to that hospital in October 
1987 with complaints of back pain.  But he indicated his back 
pain had begun only one month earlier when he slipped and 
fell.  So there are credible indications of an intercurrent 
low back injury since service, in 1987, which apparently was 
so severe that he had to undergo surgery for an 
L4-5 laminectomy and incision of a herniated disc.  The July 
2007 VA examiner discounted any notion that the disc disease 
treated in 1987, or since, dates back to the veteran's 
military service.  To the contrary, by all accounts any low 
back symptoms he now experiences are more likely attributable 
to that 1987 intercurrent injury, not to his military service 
that had ended several decades prior to that.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons and bases, the claim must be denied.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

The claim for service connection for a low back disorder is 
denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


